Plaintiffs are taxpayers residing within the confines of the defendant consolidated school district. In their petition in equity they allege that a petition for dissolution of the district had been filed with the proper authorities, and ask that defendants be restrained from erecting a building until after the petition for dissolution has been finally disposed of. This petition was met by a demurrer, which was later sustained by the court; hence this appeal.
This case is one of a series of lawsuits between these same parties, involving allied questions growing out of an attempt on the part of defendants to build a school building within their district. The first of said cases is Thie v. Consolidated Ind.Sch. Dist., 197 Iowa 344; the second, Thie v. Cordell, 199 Iowa 709.
The argument made by the plaintiffs herein, and their contentions made in the petition filed in this matter, are wholly answered in the ruling made in the last above cited case, and need no further elaboration here. At the outset, however, it is made to appear of record in the case that the schoolhouse over which this contention arose, has been built, accepted, and paid for, and is now occupied by the defendants. This being true, the case therefore becomes wholly an academic question. We have repeatedly held that we would not decide moot cases, the last case being McFarland v. McGhee, 199 Iowa 542. — Dismissed.
FAVILLE, C.J., and EVANS and ARTHUR, JJ., concur. *Page 361